Citation Nr: 0602514	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for hallux valgus. 

3.  Entitlement to service connection for hammer toes. 

4.  Entitlement to service connection for low back strain 
(low back disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, where the RO denied the veteran's claims for 
service connection for low back strain, bilateral pes planus, 
hallux valgus, and hammertoes.  The veteran perfected a 
timely appeal of these determinations to the Board.

As a preliminary matter, although the RO combined the 
veteran's bilateral pes planus, hallux valgus and hammer toe 
claims into one issue and denied the claim on the basis that 
the condition existed prior to service and was not aggravated 
by service, because only pes planus and "overlapping toes" 
were noted at service entry and since VA recognizes each 
disability as a separate condition, as reflected by its 
promulgation of separate diagnostic codes for each disorder, 
i.e., Diagnostic Code 5276 for pes planus, 5280 for hallux 
valgus, and 5282 for hammer toes, the Board has identified 
these claims as separate issues as reflected on the title 
page.

In May 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA office.

In October 2003, the Board remanded the veteran's claims to 
the RO in Waco, Texas for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate review. 




FINDINGS OF FACT

1.  Although the veteran's bilateral pes planus was noted at 
service entrance, the medical evidence indicates that it 
underwent a likely increase in severity beyond its natural 
progression during his military service.

2.  While the veteran's hallux valgus and hammertoes were not 
noted at service entrance, there is clear and unmistakable 
evidence that these conditions existed prior to his 
examination, acceptance, and enrollment into military service 
and underwent an increase in severity beyond their natural 
progression during service.

3.  A low back disability, low back strain, was not present 
when the veteran entered active service, but there is clear 
and unmistakable evidence that it existed prior to his 
examination, acceptance, and enrollment into military service 
and was not aggravated by service.  


CONCLUSIONS OF LAW

1.  The veteran has bilateral pes planus that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5013A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2005).  

2.  The veteran has hallux valgus that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5013A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2005).  

3.  The veteran has hammer toes that are the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5013A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2005).  

4.  The criteria for establishing entitlement to service 
connection for a low back disability are not met.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to the claims for service connection for 
bilateral pes planus, hallux valgus and hammertoes, the Board 
has considered this new legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required with respect to these claims.

Regarding the veteran's claim for service connection for low 
back disability, the Board observes that the veteran was 
apprised of VA's duties to both notify and assist in 
correspondence, dated in November 2001 and April 2004.  In 
particular, the April 2004 letter informed the veteran that 
to substantiate his claim for service connection for low back 
disability, he must demonstrate that he has a current 
disability that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claims, to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, an August 2002 statement of the case and October 
2005 supplemental statement of the case informed the veteran 
of the laws and regulations pertaining to his claim for 
service connection for low back disability.  Thus, the 
discussion contain in these letters, as well as the substance 
of information provided in the statement and supplemental 
statement of the cases, collectively furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his claim for 
service connection for low back disability.

Regarding VA's duty to assist and the veteran's claim for 
service connection for low back disability, service medical 
records, post-service VA treatment and examination reports, 
statements and sworn hearing testimony of the veteran are of 
record.  Also, in October 2003, the Board remanded the 
veteran's claim to the RO for additional development, to 
include another VA examination for the purpose of determining 
the etiology of any currently present low back disability.  
VA performed this examination of the veteran in March 2005 
with an addendum, which was issued in September 2005. 

II.  Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Even if there is no record of psychosis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2005).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 
38 C.F.R. § 3.306 (2005).  

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). 
See also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 
2002).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994). In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995). Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

III  Factual Background

The veteran contends, in both written statements and in 
hearing testimony, that his low back disability, bilateral 
pes planus, hallux valgus and hammer toes either had their 
onset in service or were aggravated during or as a result of 
his period of active duty.  He points out that he was treated 
for each of these conditions during service and that he has 
suffered from each of these disabilities since that time.  
During a May 1993 hearing before the undersigned Veterans Law 
Judge, the veteran maintained that he was initially diagnosed 
as having Charcot-Marie Tooth dystrophy only two years 
earlier, i.e., approximately 28 years following his 
separation from service.  

A July 1972 Report of Medical Examination at the veteran's 
entry into service,  shows that he was diagnosed as having 
"moderate pes planus, overlapping toes, asymptomatic"; no 
back deformity was noted.  On a July 1971 Report of Medical 
History, the veteran denied having any foot trouble or 
recurrent back pain.  It was noted in 1968, the veteran had 
undergone an operation for a fractured "toe."  In the notes 
section for the report, the veteran wrote that he had a 
"hurt toe."  In early September 1971, he was seen in the 
podiatry clinic for care concerning his calluses.  A few days 
later, the veteran was seen in the medical clinic for low 
back pain.  At that time, an evaluation of the lumbar spine 
was within normal limits.  X-rays of the lumbar spine were 
ordered, but the veteran left the clinic prior to them being 
performed An impression of "sore muscles" was recorded.  In 
late November 1971, the veteran complained that he had hurt 
his back from lifting "shells."  He stated that his back 
was "crooked."  A service examiner noted that the veteran 
had scoliosis, but that he had not been placed on a profile.  
An impression of myalgia was recorded. 
In January 1972, the veteran returned to the podiatry clinic 
and complained that his feet hurt.  At that time, he 
ambulated without pain.  An examination of the veteran's feet 
revealed bilateral pes planus, bilateral hallux valgus and 
bilateral  hammer toe deformity.  A post-surgical scar was 
noted on the left second toe.  Range of motion at the 
subtalar joints was within normal limits, bilaterally.  
Surgical scars were noted on the left second toes for post-
correction of the hammertoe deformity.  Also, in January 
1972, the veteran was also placed on duty with temporary 
limitations due to his symptomatic bilateral pes planus, with 
no crawling, stooping, running, jumping, prolonged standing 
or marching.  In March 1972, he was seen for complaints of a 
symptomatic hammer toe deformity, and the veteran was placed 
on another limited profile, with no marching, standing or 
prolonged running.  Upon evaluation in the medical dispensary 
in April 1972, the examiner noted that at age fifteen, the 
veteran underwent an operation for his a bilateral hallux 
valgus and that he had had additional surgery on his arch and 
hammertoes.  X-rays of the feet revealed bilateral hallux 
valgus and bilateral hammertoes.  There was also a pin 
through the head of the left second metatarsal head.  The 
veteran was referred to the orthopedic clinic.  

Upon examination in the orthopedic clinic in May 1972, the 
examiner indicated that a review of the veteran's chart 
showed that he had undergone multiple surgeries on his feet 
from age twelve to fifteen.  At that time, the veteran 
complained that the bottoms of his feet were sore.  He 
indicated that there were painful calluses on the ends of his 
toes.  Upon physical evaluation of the veteran's feet, there 
was a bilateral hallux valgus post-surgery and a bilateral 
hammer toe deformity.  There was no motion of the proximal 
interphalangeal joints.  The veteran walked without a limp.  
While the veteran was able to rise up onto his toes, he was 
unable to walk and sustained himself on his heels.  The 
examiner entered an impression of bilateral hallux valgus, 
metatarsalgia and hammertoe deformity.  The examiner 
suggested that the veteran's military occupational specialty 
might need to be changed due to his foot problems.  In May 
1972, the veteran was placed on a permanent profile for his 
hallux valgus and hammertoes.  The veteran was instructed not 
to perform any running.  Sedentary work was recommended, if 
possible, or a change in his job field if symptoms recurred. 

X-rays of the veteran's feet, performed in May 1972, showed 
hallux valgus deformities, bilaterally, and there was marked 
irregularity of the great toe metatarsals, bilaterally.  In 
addition, there was degenerative arthritic changes in the 
proximal phalanges of both great toes with a defect in the 
proximal interphalangeal joint of the right second toe with a 
portion of the middle phalanx being absent, which suggested a 
surgical absence.  There was a two centimeter long metallic 
needle in place in the soft tissue underlying the head of the 
left second toe metatarsal.  In April 1973, when seen for low 
back complaints, an examiner indicated that the veteran had 
reduced pinprick on his left leg and knee and diagnosed him 
as having low back strain and prescribed Robaxin to treat the 
condition.  An April 1973 discharge examination report 
reflects that the veteran had a P3 profile for "hallux valgus 
(hammer toes)," and was noted to have slight kyphosis of the 
lower thoracic spine.  The veteran indicated that he was in 
"sorry health" because his feet always bothered him.  

Post-service VA medical evidence, dating from December 1998 
to September 2005, are of record.  Upon evaluation by VA in 
October 2002, the physician, unfortunately, did not have the 
opportunity to review the veteran's service medical records; 
instead, he stated, "According to VA Form 21-2507[,] service 
medical records from July 1971 to April 1973 show one 
instance of treatment in April 1973 for complaints of low 
back pain, treated for low back strain.  An opinion is 
requested as to whether the veteran's current back condition 
was permanently aggravated 'beyond the normal' during his 
period of active military service, including complete 
rational[e] for the conclusions reached."  After a physical 
evaluation of the veteran, the examiner diagnosed the veteran 
as having lumbosacral strain, underlying lordosis, with 
secondary degenerative joint disease; increased lumbar 
lordosis secondary to kyphoscoliosis of thoracic spine; and 
bilateral Charcot-Marie Tooth dystrophy with atrophy of the 
muscles of the lower legs, pes planus, hammer toes, and 
absent deep tendon reflexes on both lower legs.

Subsequent to offering those impressions, the physician 
opined that the veteran's lumbosacral strain was secondary to 
the bilateral Charcot-Marie Tooth dystrophy, which he 
explained caused a skeletal imbalance with atrophy of the 
muscles of the lower legs and an absence of reflexes of the 
lower legs. The examiner added that the veteran's current low 
back condition was not "permanently aggravated beyond the 
normal course of active military service." He further opined 
that the veteran's low back condition was secondary to his 
muscular dystrophy with his skeletal deformities of the 
thoracic spine and lower legs, and that the spine deformities 
were subsequently "complicated" by his degenerative joint 
disease.

In March 2005, the veteran was examined by the examiner, who 
had performed the October 2002 VA examination.  The VA 
examiner indicated that a review of the service medical 
records reflect that in 1972, the veteran was diagnosed as 
having bilateral pes planus, hammertoes and hallux valgus for 
which he was placed on profiles.  The examiner also noted 
that at age fifteen, the veteran underwent surgery on his 
feet because he had spasms with deformities.  The veteran 
stated that at that time, he was unable to walk.  After an 
examination of the veteran's feet, the VA examiner diagnosed 
the veteran as having pes planus with hallux valgus and 
hammertoes, status-post surgery as a teenager prior to 
military service, and history of Charcot Marie Tooth 
Dystrophy.  After offering the foregoing diagnoses, the 
examiner opined that the veteran's feet deformities pre-
existed service and had "run their normal course."  The 
examiner determined that although the veteran's pre-existing 
feet disabilities had not been "accelerated" by service, 
they had been aggravated therein.  In support of his 
conclusion, the examiner pointed out that because of his feet 
deformities, the veteran was placed on profiles, and that he 
had blistered and bloody toes from his boots and pain when he 
ran, marched or stood for prolonged periods of time. 

In a September 2005 addendum to the March 2005 opinion, the 
VA examiner concluded that Charcot Marie Tooth Disease was an 
inherited connection which began with foot deformities or 
gait disturbance in childhood, which was the veteran's case.  
With regards to the veteran's low back, the VA examiner 
determined, after a review of the appellant's service medical 
records, that the veteran's "low back pain" preceded his 
military service and was less likely than not originated or 
caused by military service.  In support of the foregoing 
conclusion, the examiner pointed out that the veteran was 
seen on one occasion for low back strain during service and 
that he was placed on profile because of his feet and not for 
his low back. 
IV.  Analysis 

1.  Bilateral Pes Planus, Hallux Valgus and Hammertoes

As noted above, when examined at enlistment in July 1971, the 
veteran was diagnosed as having mild, asymptomatic, bilateral 
pes planus.  Accordingly, there is no presumption of 
soundness at service entry with respect to this disability.  
However, as it is unclear whether the diagnosis of 
"overlapping" toes on the veteran July 1971 entrance 
examination report refers to either his hallux valgus, hammer 
toes, or both, he is presumed to have been in sound condition 
at entry, at least as far as his hallux valgus and hammertoes 
are concerned.  As already noted, to overcome the presumption 
of soundness, there must be both clear and unmistakable 
evidence that the hallux valgus and hammertoes preexisted 
military service and clear and unmistakable evidence that 
they were not aggravated by service.  As to the two 
aforementioned disabilities, the Board finds that although 
not noted at entrance into active service in July 1971 (see 
July 1971 enlistment examination report, reflecting that the 
veteran was diagnosed as having overlapping toes, 
asymptomatic"), the overall evidence clearly and unmistakably 
establishes that the appellant's hallux valgus and hammertoes 
pre-existed his military service.  This determination is 
supported by service medical records reflecting that prior to 
service, the veteran had undergone several surgeries on his 
feet.  In this regard, when seen during service in April 
1972, the examining physician noted that at age fifteen, the 
veteran underwent an operation for his bilateral hallux 
valgus and that he had had additional surgery on his arch and 
hammertoes.  

In additon, a VA physician opined in March and September 
2005, after a review of the service medical records and a 
physical evaluation of the appellant, that the veteran's feet 
disabilities began prior to service as manifestations of his 
Charcot Marie Tooth Disease, an inherited condition (see VA 
examination report and addendum, dated in March and September 
2005, respectively).  Thus, the Board finds such evidence 
tantamount to clear and unmistakable evidence that the 
veteran's low back disability preexisted service.  The 
veteran has not proffered any medical evidence to the 
contrary.  

The evidence reflects that the veteran's bilateral pes 
planus, hallux valgus and hammertoes became symptomatic 
during service, and thus there is evidence that these 
disabilities increased in severity while the veteran was on 
active duty.  In this regard, while a VA examiner attributed 
the veteran's foot deformities to his Charcot Marie Tooth 
Disease, an inherited condition, that same examiner 
determined that appellant's feet had been aggravated during 
service (see March and September 2005 VA opinions).  The VA 
examiner bolstered his March 2005 opinion by pointing out 
that the veteran had been placed on several profiles because 
of his feet, and that he had blistered and bloody toes from 
his boots and pain when he ran, marched or stood for 
prolonged periods of time.  Indeed, service medical records 
reflect that because of his symptomatic bilateral pes planus 
and symptomatic hammer toe deformity, the veteran was placed 
on temporary profiles in January and March 1972 respectively.  
Eventually, in May 1972, a permanent profile was ordered 
because of the veteran's feet deformities.  In fact, at one 
point, service examiners recommended that the veteran be 
provided sedentary work, if possible, or a change in his job 
field if his feet symptoms recurred.  

As such, the veteran's bilateral pes planus, hallux valgus 
and hammertoes are presumed to have been aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Further, as 
noted above, the medical evidence shows that the veteran 
continues to suffer from these disabilities.  The Board thus 
concludes that the evidence supports the veteran's claims, 
and thus service connection for the aforementioned 
disabilities are warranted. 

2.  Low Back Disability

As no low back deformity was noted at service entrance in 
July 1971, the veteran is presumed sound, at least as far as 
his low back disability is concerned.  As already noted in 
the preceding paragraphs, to overcome the presumption of 
soundness, there must be both clear and unmistakable evidence 
that the low back disability preexisted military service and 
clear and unmistakable evidence that it was not aggravated by 
service.  As to the low back disability, the Board finds that 
although not noted at entrance into active service in July 
1971, the overall evidence clearly and unmistakably 
establishes that it pre-existed the appellant's military 
service.  This determination is supported by a VA physician, 
who reviewed the appellant's service medical record and 
concluded in opinions, dated in October 2002 and September 
2005, that his low back disability pre-existed service.  In 
reaching the foregoing conclusion, in September 2005, the VA 
examiner determined that the veteran's gait disturbances 
began during childhood as a manifestation of his Charcot 
Marie Tooth Disease, an inherited condition.  In support of 
the VA examiner's conclusion, service medical records reflect 
that the veteran was found to have slight kyphosis of the 
lower thoracic spine upon examination April 1973 (see April 
1973 discharge examination report).  Thus, the Board finds 
such evidence tantamount to clear and unmistakable evidence 
that the veteran's low back disability preexisted service.  
The veteran has not proffered any medical evidence to the 
contrary.  

Thus, the next question is whether there is clear and 
unmistakable evidence that demonstrates that the preexisting 
low back disability was not (italics added) aggravated during 
service.  See Wagner v. Principi, 370 F.3d at 109.  In 
support of the foregoing conclusion, the Board notes that the 
veteran was seen on two occasions for his low back during 
service, namely sore muscles and low back strain.  There is 
no evidence of any injury to the spine, nor was the appellant 
placed on any profile, temporary or permanent, for his low 
back.  Indeed, when examined for service separation in April 
1973, an examination of the spine was normal with the 
exception of slight kyphosis of the lower thoracic spine.  
Finally, after a review of the service medical records and 
physical evaluation of the appellant, a VA examiner opined 
that the veteran's preexisting low back disability was not 
"permanently aggravated beyond the normal course of active 
military service" and was less likely than not "originated 
or was caused by military service." (see VA examination 
reports, dated in October 2002 and September 2005, 
respectively.  Moreover, the VA examiner's opinions are 
entirely consistent by the paucity of subjective complaints 
and clinical findings referable to the lumbar spine during 
service.  
The Board does, in fact, adopt the VA examiner's opinions on 
which it bases its determination that service connection for 
a low back disorder is not warranted because the presumption 
of soundness has been rebutted by clear and unmistakable 
evidence that the veteran's low back disability preexisted 
service and was not aggravated by service.
ORDER

Service connection for bilateral pes planus is granted. 

Service connection for hallux valgus is granted. 

Service connection for hammer toes is granted.

Service connection for low back strain (low back disability ) 
is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


